IN THE COURT OF APPEALS OF IOWA

                                  No. 13-1529
                              Filed June 25, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ELENITA CELINDRO,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Hancock County, Rustin T.

Davenport, Judge.



      Elenita Celindro appeals her sentence and conviction for possession of a

controlled substance, second offense. AFFIRMED.



      Sarah A. Reindl of Reindl Law Firm, Mason City, for appellant.

      Thomas J. Miller, Attorney General, Martha Trout, Assistant Attorney

General, and David Solheim, County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Bower, JJ.
                                         2



BOWER, J.

       Elenita Celindro appeals her sentence and conviction for possession of a

controlled substance, second offense. She claims the district court abused its

discretion by ordering her to undergo a substance abuse evaluation. We find the

district court had authority to order a substance abuse evaluation and stated

sufficient reasons on the record for the sentence. Accordingly, we affirm.

I.     Background Facts and Proceedings

       On September 24, 2013, Elenita Celindro entered a written plea of guilty

to the charge of possession of a controlled substance, second offense. The

sentencing hearing was held on the same day.

       During the sentencing hearing, the district court largely adopted the

sentence suggested in the plea agreement,1 with one important addition.

According to the terms of the agreement, Celindro was to be sentenced to serve

fourteen days in jail and pay a fine of $625, which was to be suspended. The

district court also ordered that Celindro undergo a substance abuse evaluation,

pay for it, comply with its terms, and provide proof of completion to the clerk of

court. The substance abuse evaluation was not a part of the plea agreement.

       Celindro claims the district court did not provide sufficient reasons for

ordering the substance abuse evaluation.       She also contends the evaluation

should be stricken from her sentence because she was not placed on probation.




1
 The defendant’s signed written plea acknowledges the court is not bound by the terms
of the plea agreement, and at sentencing, the court can impose any sentence
appropriate, up to the maximum allowed by law.
                                          3



II.    Standard of Review

       We review Celindro’s challenge to her sentence for correction of errors at

law. State v. Keutla, 798 N.W.2d 731, 732 (Iowa 2011).

III.   Discussion

       We are presented with two questions on appeal. First, can the district

court order a substance abuse evaluation without placing the defendant on

probation. Second, did the district court give sufficient reasons on the record for

the sentence imposed. We answer both questions in the affirmative.

       Iowa Code section 901.4A (2013) allows the district court to order a

defendant to undergo a substance abuse evaluation upon any plea of guilty, so

long as the district court believes the individual regularly abuses illegal

substances and may be in need of treatment. Celindro is correct that section

124.401(5) allows for participation in a drug treatment or education program

when a portion of the sentence is suspended and probation is imposed; however,

the evaluation provided for in section 901.4A is allowable “in addition to any other

sentence or order of the court.”      The substance abuse requirement may be

imposed under either section, only one of which requires an order of probation.

The district court had the statutory authority to impose the sentence in this case.

       A court must state, on the record, its reasons for employing a particular

sentence.    Iowa R. Crim. P. 2.23(3)(d).      The statement may be terse and

succinct, so long as we remain able to review the trial court’s use of its discretion.

State v. Hennings, 791 N.W.2d 828, 838 (Iowa 2010). Terse and succinct would
                                           4



be accurate words to describe the district court’s explanation in this case. During

the hearing, the court stated:

              The law of Iowa requires the court impose a sentence that
       will best provide for your rehabilitation, protect the community, and
       deter others from committing this crime. The fact that this is a
       second offense and given the record cited by the State, the court
       finds that the recommendation of the State is appropriate in this
       matter.

The district court specifically relied upon Celindro’s history of substance abuse

when imposing the sentence. This is one finding required by section 901.4A

when ordering a substance abuse evaluation.              Though the district court’s

statement of reasons was concise, we find it sufficient for the limited question of

whether reasons were given to justify the imposition of the substance abuse

evaluation.2

       AFFIRMED.




2
 Iowa Code section 811.2(1)(b) (Supp. 2013) requires a substance abuse evaluation in
cases such as this one. Whether sufficient reasons were given or not, the district court
would in all cases be required to order a substance abuse evaluation. We also find
Celindro’s written guilty plea acknowledges she will be required to follow through with
any treatment recommended by a substance abuse evaluation.